DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/07/22 has been entered.
 Response to Amendment
The Amendment filed 06/07/22 has been entered. Claims 1-2, 4-9, 11, and 16 have been amended, claims 17 and 19 have been cancelled, and claims 16, 18, and 20 remain withdrawn. New claims 21-22 have been entered. Claims 1-15 and 21-22 are addressed in the following office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Concerning claim 1, applicant’s original disclosure does not support “wherein the first and second arms have tissue-engaging surfaces extending from the proximal ends of the arms to distal tips of the arms” wherein the proximal ends of the arms are defined by where the arms couple together. As best seen in figures 9B and 9D of applicant’s disclosure, the tissue engaging surfaces do not extend the proximal ends along which the arms are coupled. Hence, the limitation is considered new matter. Claims 2-6 and 21 are rejected for the same reasons as claim 1 by virtue of dependency on claim 1.
Concerning claim 7, applicant’s original disclosure does not support “each having a concave tissue-engaging surface extending from the proximal end to the distal tip” wherein the proximal ends of the arms are defined by where the arms couple together. As best seen in figures 9B and 9D of applicant’s disclosure, the tissue engaging surfaces do not extend the proximal ends along which the arms are coupled. Hence, the limitation is considered new matter. Claims 8-15 and 22 are rejected for the same reasons as claim 7 by virtue of dependency on claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US 2014/0379024) in view of Lands et al. (US 6,887,240).
Regarding claim 1, an invention relating to surgical forceps, Schaller discloses (Fig. 4) an end effector (420) of a grasping system (400) for an endoscopic procedure, the end effector comprising: a first arm (424a) and a second arm (424b) coupled together along proximal ends thereof and movable between an open position and a closed position (Par. 0042 & 0051); wherein the first and second arms have tissue-engaging surfaces [i.e. inside surface of arms] extending from the proximal ends of the arms to distal tips of the arms and formed in an arc shapes facing each other such that the distal tips of the first and second arms are configured to close together first as the first and second arms are actuated along the proximal ends to move together to a closed position in order to encompass tissue within the concave arc-shaped tissue-engaging surfaces of the first and second arms for a gripping force (Par. 0049). However, Schaller fails to explicitly disclose a gripping force that is atraumatic to the tissue enclosed therebetween.
In the same field of endeavor, which is surgical forceps, Lands teaches a gripping force [i.e. force applied when grasping structure] that is atraumatic to the tissue enclosed therebetween (Col. 5, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller to have a gripping force that is atraumatic to the tissue enclosed therebetween. Doing so would increase surface area contact and improve atraumatic grasping (Col. 5, lines 18-21), as taught by Lands.
Regarding claims 2-3, Schaller, as modified by Lands, discloses the end effector according to claim 1. Schaller fails to further disclose [claim 2] wherein the tissue- engaging surfaces of the first and second arms include one or more projections; [claim 3] wherein the one or more projections are castellations, the castellations being in the form of one or a combination of: a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms; a series of projections as rounded teeth sized and shaped differently from grooves forming alligator jaws of the first and second arms; a series of projections and grooves forming trapezoidal shapes; or a series of projections and grooves including a projection having a curvature forming a hook in the projections.
Lands teaches wherein the tissue-engaging surfaces of the first and second arms include one or more projections (48a & 48b); wherein the one or more projections are castellations, the castellations being in the form of a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms (Fig. 3; Col. 5, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller, in view of Lands, to have wherein the tissue- engaging surfaces of the first and second arms include one or more projections; wherein the one or more projections are castellations, the castellations being in the form of one or a combination of: a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms; a series of projections as rounded teeth sized and shaped differently from grooves forming alligator jaws of the first and second arms; a series of projections and grooves forming trapezoidal shapes; or a series of projections and grooves including a projection having a curvature forming a hook in the projections. Doing so would increase surface area contact and improve atraumatic grasping (Col. 5, lines 18-21), as taught by Lands.
Regarding claim 4, Schaller, as modified by Lands, discloses the end effector according to claim 1. Schaller further discloses wherein the first and second arms extend from a common proximal joint is-comprising a single connection of the first and second arms from a unitary proximal end (Par. 0042).
Regarding claim 5, Schaller, as modified by Lands, discloses the end effector according to claim 1. Schaller further discloses wherein: the first and second arms are formed of a self-expanding material with a spring force biasing the first and second arms into an open configuration (Par. 0042); and the end effector is actuatable relative to a sheath, such that the first and second arms are actuated between an unconstrained open position in response to the end effector extending out of the sheath, and a constrained closed position in response to the end effector retracting within the sheath (Par. 0042 & 0048-0049).
Regarding claim 6, Schaller, as modified by Lands, discloses the end effector according to claim 1. Schaller further discloses wherein in the closed position, the arc-shaped tissue-engaging surfaces of the first and second arms together form an oval shape [Note, figure 4 shows arc shaped tissue-engaging surfaces as half-ovals when arms are open, hence when closed the arms would form a oval shape as show in figure 3B]. However, Schaller fails to further disclose wherein projections on inner surfaces of the first and second arms provide atraumatic grasping of tissue, the tissue including a body lumen.
Lands teaches wherein projections on inner surfaces of the first and second arms provide atraumatic grasping of tissue, the tissue including a body lumen (Figs. 3 & 17; Col. 5, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller, in view of Lands, to have wherein projections on inner surfaces of the first and second arms provide atraumatic grasping of tissue, the tissue including a body lumen. Doing so would increase surface area contact and improve atraumatic grasping (Col. 5, lines 18-21), as taught by Lands.
Regarding claim 21, Schaller, as modified by Lands, discloses the end effector according to claim 1. Schaller further discloses wherein the first arm and the second arm are connected together hingelessly at respective proximal ends thereof (Par. 0042).
Claims 7-8, 11-15, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US 2014/0379024) in view of Shimamura et al. (US 5,029,574), cited in previous office action.
Regarding claim 7, Schaller discloses (Fig. 4) a system (400) for an endoscopic procedure, the system comprising: a grasping device including: an end effector (420) disposed at a distal end of the system including a first arm (424a) and a second arm (424b) coupled together along proximal ends thereof and each having a concave tissue-engaging surface [i.e. inside surface of arms] extending from the proximal end to the distal tip thereof so that in a constrained position only distal tips of each of the arms contact each other to encompass tissue within the continuous concave arc shaped tissue-engaging surfaces defined by the first and second arms (Par. 0042, 0049, 0051); and a handle disposed at a proximal end of the grasping device, the handle including a movable portion (410a-b) for actuating the first and second arms of the end effector between the unconstrained open position and a constrained closed position (Par. 0041 & 0047-0049); and a drive wire (422) connecting the end effector and the handle (Par. 0042); and a catheter (430) made from metal, plastic or any other appropriate material (Par. 0043). However, Schaller fails to disclose a catheter including a locating element at a distal end of a flexible tube.
In an analogous art of surgical instruments, Shimamura teaches (Fig. 16) a catheter (B) including a locating element (10; Col. 7, lines 3-9) [Note, applicant’s specification details that “a locating element” may include a light emitting element, a sensor, a transmitter, or a receiver, or combinations thereof, see paragraph 0009. Element 10 is considered an equivalent structure] at a distal end (2) of a flexible tube (A).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller to have a catheter including a locating element at a distal end of a flexible tube. Doing so would provide a medical instrument to the system for observing or diagnosis of a diseased part (Abstract), as taught by Shimamura.
Regarding claim 8, Schaller, as modified by Shimamura, discloses the system according to claim 7. Schaller further discloses wherein the first and second arms extend from a common proximal joint comprising a single connection of the first and second arms from a unitary proximal end (Par. 0042).
Regarding claim 11, Schaller, as modified by Lands, discloses the end effector according to claim 7. Schaller further discloses wherein: the first and second arms are formed of a self-expanding material with a spring force biasing the first and second arms into an open configuration (Par. 0042); and the end effector is actuatable relative to a sheath, such that the first and second arms are actuated between an unconstrained open position in response to the end effector extending out of the sheath, and a constrained closed position in response to the end effector retracting within the sheath (Par. 0042 & 0048-0049).
Regarding claims 12-14, Schaller, as modified by Shimamura, discloses the system according to claim 7. Lichtman fails to disclose [claim 12] wherein the catheter includes one or more projections for engaging with gastrointestinal tissue during peristaltic contractions; [claim 13] wherein the one or more projections of the catheter include any of the following: a frustoconical section extending radially from a surface of the catheter, the frustoconical section having a planar section and connecting a larger diameter of the frustoconical section to the catheter; a plurality of protrusions extending radially from the surface of the catheter, the plurality of protrusions being equidistantly spaced from each other; or a helical feature having a thread extending radially from the surface of the catheter; [claim 14] and wherein the locating element of the catheter includes a light emitting element, a sensor, a transmitter, or a receiver, or combinations thereof, and wherein the locating element is configured for locating the grasping device.
Shimamura further teaches (Fig. 17) wherein the catheter includes one or more projections (11) for engaging with gastrointestinal tissue during peristaltic contractions; wherein the one or more projections of the catheter include a plurality of protrusions (11) extending radially from the surface of the catheter, the plurality of protrusions being equidistantly spaced from each other (Col. 6, lines 24- 34); and wherein the locating element of the catheter includes a light emitting element configured for
locating the grasping device [claim 14]. Note, the language, “configured to/for" merely recites intended uses of the apparatus. The claim, however, is an apparatus claim, and is to be limited by structural limitations. "Configured for/to," constitutes functional claim language, indicating that the claimed device only need claimed structure to be used in such a manner. The Office submits that the device of “Shimamura” meets the structural limitations of the claim, and the “locating element” is structured for “locating the grasping device”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller, in view of Shimamura, to have wherein the catheter includes one or more projections for engaging with gastrointestinal tissue during peristaltic contractions; wherein the one or more projections of the catheter include any of the following: a frustoconical section extending radially from a surface of the catheter, the frustoconical section having a planar section and connecting a larger diameter of the frustoconical section to the catheter; a plurality of protrusions extending radially from the surface of the catheter, the plurality of protrusions being equidistantly spaced from each other; or a helical feature having a thread extending radially from the surface of the catheter; and wherein the locating element of the catheter includes a light emitting element, a sensor, a transmitter, or a receiver, or combinations thereof, and wherein the locating element is configured for locating the grasping device. Doing so would provide a medical instrument to the system for observing or diagnosis of a diseased part (Abstract), as taught by Shimamura.
Regarding claim 15, Schaller, as modified by Shimamura, discloses the system according to claim 7. Schaller further discloses wherein the drive wire is connected to the movable portion of the handle, for actuating the end effector between the unconstrained open position in response to the end effector extending out of a sheath, and the constrained closed position in response to the end effector retracting within the sheath (Par. 0042 & 0047-0049).
Regarding claim 22, Schaller, as modified by Shimamura, discloses the end effector according to claim 7. Schaller further discloses wherein the first arm and the second arm are connected together hingelessly at respective proximal ends thereof (Par. 0042).
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaller et al. (US 2014/0379024) in view of Shimamura et al. (US 5,029,574) as applied to claim 7 above, and further in view of Lands et al. (US 6,887,240).
Regarding claims 9-10, Schaller, as modified by Shimamura, discloses the system according to claim 7. Schaller fails to further disclose [claim 9] wherein the tissue- engaging surfaces of the first and second arms include one or more projections; [claim 10] wherein the one or more projections are castellations, the castellations being in the form of one or a combination of: a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms; a series of projections as rounded teeth sized and shaped differently from grooves forming alligator jaws of the first and second arms; a series of projections and grooves forming trapezoidal shapes; or a series of projections and grooves including a projection having a curvature forming a hook in the projections.
In the same field of endeavor, which is surgical forceps, Lands teaches wherein the tissue-engaging surfaces of the first and second arms include one or more projections (48a & 48b); wherein the one or more projections are castellations, the castellations being in the form of a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms (Fig. 3; Col. 5, lines 18-21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Schaller, in view of Shimamura, to have wherein the tissue- engaging surfaces of the first and second arms include one or more projections; wherein the one or more projections are castellations, the castellations being in the form of one or a combination of: a series of equally spaced projections and grooves forming atraumatic jaws of the first and second arms; a series of projections as rounded teeth sized and shaped differently from grooves forming alligator jaws of the first and second arms; a series of projections and grooves forming trapezoidal shapes; or a series of projections and grooves including a projection having a curvature forming a hook in the projections. Doing so would increase surface area contact and improve atraumatic grasping (Col. 5, lines 18-21), as taught by Lands.
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 06/07/22, with respect to the rejections of claims 1-15 under 112, 102, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of newly cited prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Chima Igboko whose telephone number is (571)272-8422. The examiner can normally be reached on Monday-Friday 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho, at (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/C.U.I/               Examiner, Art Unit 3771

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771